Citation Nr: 0101114	
Decision Date: 01/16/01    Archive Date: 01/24/01	

DOCKET NO.  98-12 235	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to an increased evaluation for postoperative 
residuals of a left inguinal hernia, currently rated 10 
percent disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

R. A. Caffery, Counsel
INTRODUCTION

The veteran had active service from March 1957 to April 1960.  
By rating action dated in May 1998 the Department of Veterans 
Affairs (VA) Regional Office, Louisville, Kentucky, increased 
the evaluation for the postoperative residuals of the 
veteran's left inguinal hernia from 0 percent to 10 percent.  
The veteran appealed for a higher rating for the hernia 
residuals.  In November 1998 the veteran testified at a 
hearing before a Member of the Board of Veterans' Appeals 
(Board) sitting at the regional office.  In April 2000 the 
Board remanded the case to the regional office for further 
action.  In August 2000 the regional office confirmed and 
continued the 10 percent evaluation for the left inguinal 
hernia residuals.  The case is again before the Board for 
further appellate consideration.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran has a scar from his hernioplasty that is 
thick and very tender and may contain a neuroma.  He does not 
have a recurrent hernia which requires a truss.


CONCLUSION OF LAW

An evaluation in excess of 10 percent for the postoperative 
residuals of a left inguinal hernia is not warranted.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. Part 4, 
Codes 7338, 7804 (2000).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The record reflects that the veteran has been made aware of 
what evidence was pertinent to his claim and has been 
afforded the opportunity to submit such.  The regional office 
has obtained all pertinent medical records and has afforded 
the veteran VA examinations.  The veteran's representative 
has asserted that the June 2000 VA examination was not 
adequate and has requested that the veteran be afforded 
another VA examination.  However, the Board has reviewed the 
examination report and finds that it is set forth in 
considerable detail without any errors or irregularities that 
would warrant a conclusion that it is inadequate for its 
stated purposes.  Accordingly, reexamination of the veteran 
at this time is not considered to be warranted.  The Board 
considers that all necessary notice has been furnished the 
veteran and that the VA duty to assist the veteran with 
regard to his claim has been fulfilled.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096, 
--, (2000), (to be codified at 38 U.S.C.A. §§ 5103 and 
5103A).

I.  Background.

The veteran's service medical records reflect that he was 
treated for a left inguinal hernia in August and September 
1958.  A left hernioplasty was performed.

By a rating action dated in April 1996 the regional office 
granted service connection for postoperative residuals of a 
left inguinal hernia, rated noncompensable.

In November 1997 the veteran submitted a claim for an 
increased rating for the left inguinal hernia residuals.

The veteran was examined by the VA in January 1998.  He 
stated that the bulge came and went and there was pain when 
it bulged.  He had tried to support it with a truss which he 
was currently wearing.  A cough precipitated bulging.  He 
indicated that if he wore the truss all the time the pain was 
markedly improved but not totally resolved.  On physical 
examination a truss was in place.  No bulges were currently 
present.  The assessment was left inguinal hernia repair with 
an area of muscle laxity with pain syndrome.

The regional office later received VA outpatient treatment 
records reflecting that the veteran was observed and treated 
on a number of occasions from 1995 to 1998 for various 
conditions.  When he was seen on August 18, 1997, he had 
multiple complaints including the left inguinal hernia.  He 
was tender in the left external ring of the abdomen.  When he 
was seen on October 7, 1997, he reported increased pain in 
the area and a small bulge over the previous several years 
that had increased especially over the previous year.  
Examination of the left groin showed no palpable defect or 
hernia.  There were no palpable masses.  An assessment was 
made of left groin pain.

As indicated previously in a May 1998 rating action the 
evaluation for the veteran's left inguinal hernia residuals 
was increased from 0 percent to 10 percent effective August 
18, 1997, date of his VA outpatient treatment.

During the November 1998 Board hearing the veteran testified 
that he had an appointment to see the doctor for the left 
inguinal hernia residuals in several days.  He had used a 
truss for some 6 to 7 years but anytime he moved or pulled he 
had pain.  He was taking medication for the pain.  He stated 
that his condition had gotten worse since his last VA 
examination.  His doctor had told him that surgery for the 
condition could be performed but at his age it might not 
hold.  Over the past year or so the only places he had gotten 
treatment was at the VA community based clinic in Prestonburg 
and the VA Medical Center, Huntington.  

Pursuant to the April 2000 Board remand, the regional office 
obtained a  number of VA outpatient treatment records 
reflecting treatment of the veteran for various conditions 
from 1998 to 2000.  The records do not reflect treatment for 
his left inguinal hernia.

The veteran was afforded a VA gastrointestinal examination in 
June 2000.  It was noted that during service he had had a 
repair of a left inguinal hernia.  When he did any lifting or 
driving he had a painful bulge in the left groin.  He wore a 
truss that provided some relief of the pain.  The pain 
awakened him at night. 

On physical examination the veteran was well developed and 
well nourished.  He indicated an area, that he described as a 
bulge, that was actually a roll of adipose tissue in the left 
groin.  Just below the tissue there was a scar from the 
previous hernioplasty that was thick and very tender.  The 
examiner stated that there was probably a neuroma in the 
scar.  The examiner stated that there was no hernia.  He 
stated that surgery was not indicated since it would increase 
the scar formation.  The impression was status post left 
inguinal hernioplasty with excessive postoperative scarring 
and probably a neuroma.

II.  Analysis.

A noncompensable evaluation is provided for an inguinal 
hernia which is small and reducible or when there is no true 
hernia protrusion or where the condition has not been 
operated on but is remediable.  A 10 percent evaluation is 
provided for a postoperative recurrent hernia that is readily 
reducible and well supported by a truss or a belt.  A 30 
percent evaluation is provided when there is a small 
postoperative recurrent hernia or the hernia is unoperated 
and irremediable and not well supported by a truss or not 
readily reducible.  38 C.F.R. Part 4, Code 7338.

A 10 percent evaluation is provided for superficial scars 
which are tender and painful on objective demonstration.  
38 C.F.R. Part 4, Code 7804.

In this case, when the veteran was most recently examined by 
the VA, he stated that when he did any lifting or driving he 
developed a painful bulge in the left groin.  He wore a truss 
that provided him some relief from the pain.  On physical 
examination there was a bulge which was a roll of adipose 
tissue in the left groin.  Immediately below the issue there 
was a scar from the previous hernioplasty that was thick and 
very tender and probably included a neuroma.  The examiner 
stated that there was no hernia.  He also indicated that 
surgery was not indicated since it would increase the scar 
formation.

The findings on the VA examination established that the 
veteran does not have a recurrent hernia.  However, he does 
have a scar from the hernioplasty that is very tender and as 
such would warrant a 10 percent evaluation based on a tender 
and painful scar.  The findings on the VA examination do not 
establish that the current manifestations of the left 
inguinal hernia residuals are of such nature and severity so 
as to warrant entitlement to a higher rating of 30 percent 
under the provisions of Diagnostic Code 7338.  Accordingly, 
under the circumstances, it follows that favorable action in 
connection with the veteran's appeal for an increased rating 
for the left inguinal hernia residuals is not in order.

The Board notes that in the case of Esteban v. Brown, 6 Vet. 
App. 259 (1994), the U.S. Court of Appeals for Veterans 
Claims held that a 10 percent rating could be assigned for a 
tender and painful scar under Diagnostic Code 7804 in 
addition to the rating assigned for muscle injury.  The 
veteran's representative has maintained that separate 
evaluations should be assigned for the veteran's painful 
hernioplasty scar and the other inguinal hernia residuals.  
However, no recent examiner has found  that the veteran has 
any recurrent hernia or other residuals of the hernioplasty 
apart from the pain in the area of the scar.  In the absence 
of a recurrent hernia, a compensable rating under Diagnostic 
Code 7338 would not be possible.  Thus, separate compensable 
evaluations for a tender and painful scar under Diagnostic 
Code 7804 and hernioplasty residuals under Diagnostic Code 
7338 are not in order.

The Board has carefully reviewed the entire record in this 
case; however, the Board does not find the evidence to be so 
evenly balanced that there is doubt as to any material issue.  
38 U.S.C.A. § 5107.



ORDER

Entitlement to an increased evaluation for postoperative 
residuals of a left inguinal hernia, currently rated 10 
percent disabling is not established.  The appeal is denied.



		
ROBERT D. PHILIPP
	Member, Board of Veterans' Appeals







